NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MARINE POLYMER TECHNOLOGIES, INC.,
Plain.tiff-Appellee,
V. ~
HEMCON, INC.,
Defen,dan,t-Appellant.
2010-1548
Appea1 from the United States District Court for the
DiStrict of NeW Hampshire in case no. 06-CV-O100, Judge
JoSeph A. DiClerico, Jr.
ON MOTION
Before GAJARSA, SCHALL, and MO0RE, Circuit Judges.
SCHALL, Circuit Judge.
0 R D E R
HemC0n, Inc. moves for a stay, pending disposition of
this appeal, of the permanent injunction entered by the
United States District C0urt for the District of NeW
Hampshire. Marine Po1ymer Techno10gies, Inc. opposes.

MARINE POLYMER V. HEMCON 2
HemCon replies. HemCon, lnc. also moves for a stay,
pending disposition of this appeal, of the final judgment,
including the execution of the damages award, issued by
the United States District Court for the District of New
Hampshire. Marine Polymer Technologies, Inc. opposes.
HemCon, lnc. replies
To obtain a stay, pending appeal, a movant must es-
tablish a strong likelihood of success on the merits or,
failing that, nonetheless demonstrate a substantial case
on the merits provided that the harm factors militate in
its favor. Stcmdard Havens Prods. u. Gen.cor Indus., 897
F.2d 5l1, 513 (Fed. Cir. 199O) (citing Hilt0n, u. Braunskill,
481 U.S. 770, 778 (1987)). ln deciding whether to grant a
stay, pending appeal, this court "assesses the movant’s
chances of success on the merits and weighs the equities
as they affect the parties and the public." E.I. du P0nt de
Nemours & Co. v. Phillips Petroleum C0., 835 F.2d 277
278 (Fed. Cir. 1987); see also Standard Havens Pr0ds.,
897 F.2d at 513. `
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition of this case
by a merits panel, we determine that Hen1Con, lnc. has
met its burden to obtain a stay of the permanent injunc-
tion and the final judgment
Upon consideration thereof,
IT ls ORDERED THAT:
The motions are granted
FoR THE CoURT
NOV 1 8 2010
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Raymond A. Kurz, Esq.
Brian Poissant, Esq.
°l ED
- - LSFOR
"~'~ia2i§§2tiPasU.T
nov 1"a2mu »
.lAN HORBAI.Y
CLERK